Citation Nr: 1140414	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  08-20 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable initial rating for a scar, status post nevus excision removal. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from June 1996 to January 2006. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for scar, status post nevus excision removal and assigned a noncompensable rating.


FINDING OF FACT

The Veteran's scar, status post nevus excision removal is manifested by symptoms of pain.


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent for a scar, status post nevus excision removal are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7804 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue of an initial higher rating for a scar, status post nevus excision removal involves a "downstream" issue, as the initial claim for service connection was granted in the January 2006 rating decision appealed, and the current appeal arises from his disagreement with the rating originally assigned.

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated; it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  As the Veteran's claim for an increased initial disability rating was appealed directly from the initial rating assigned, no further action under the section 5103(a) is required. See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

VA examinations were conducted in September 2005 and January 2007; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations were adequate as the examiners evaluated the Veteran and provided findings to allow application of the rating criteria. 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Increased Rating

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability ratings are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The rating schedule as applied to disabilities of the skin was amended effective October 23, 2008, during the pendency of the Veteran's claim.  The new criteria applies only to claims filed on or after October 23, 2008; however the Veteran can request or the Board can consider, on its own, whether application of the new criteria would be beneficial to the Veteran but, if the new criteria are applied, the rating cannot be effectuated prior to October 23, 2008.  The RO applied the older criteria, as the claim was adjudicated prior to the effective date of the change in regulations.  

Prior to October 2008, Diagnostic Code 7804 provided a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provided that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provided that a 10 percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  

After October 2008, Diagnostic Code 7804 provides that one or two painful or unstable scars warranted a 10 percent rating.  Three or four such scars are rated 20 percent disabling, and five or more scars are rated 30 percent disabling.  Note (1) to the Code defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  According to Note (2), if one or more scars are both unstable and painful, 10 percent is added to the rating that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive a rating under this diagnostic code, when applicable.

While in service the Veteran had a mole removed from his chin.  

At a September 2005 examination, prior to exit from service, the Veteran was noted to have a small healed scar below the lower lip, nontender.  The examiner diagnosed status post nevus, punch biopsy removal, stable. 

At a January 2007 VA examination the examiner noted the Veteran's report of itching and tingling in the scar but that he does not receive any medical treatment for the condition and most of the time the scar was asymptomatic.  Upon physical examination, the scar measured about .25 of an inch in length, was barely visible and well healed.  There was no elevation or depression of the scar and it was not attached to the underlying tissue.  There was no tenderness to deep palpation.  The examiner diagnosed an asymptomatic surgical scar at the level of the chin. 

In his July 2008 appeal the Veteran reported that the scar on his chin was very painful and that he is unable to shave the area without pain.  He also reported that he explained having pain, irritation and sensitivity at the site of his scar to the examiner.  

Based on the Veteran's reported pain at the site of the scar, a 10 percent rating is warranted under Diagnostic Code 7804, under either the old or new criteria.  The Veteran is competent to describe his symptomatology of pain, as it is observable through his five senses even in the absence of any specialized knowledge or training.  Layno v. Brown, 6 Vet. App. 465   (1994).  The VA examiner did not specifically find that the scar was not painful, and his report does not contradict the Veteran's subjective report of pain.  As such, a 10 percent rating is warranted.  38 C.F.R. § 4.118, Diagnostic Code 7804. 

Under the old criteria, a rating higher than 10 percent is not provided.  Under the new criteria a higher rating is granted for three or more unstable or painful scars.  
As the Veteran does not have three unstable or painful scars, a higher rating is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7804 effective October 23, 2008. 

Extraschedular  

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115  (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.
The schedular evaluation in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders but the medical evidence reflects that those symptoms are not present in this case.  

Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran has not required hospitalization due to this service-connected disability, and marked interference with employment has not been shown.  

Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required. 


ORDER

A 10 percent initial rating for a scar, status post nevus excision removal is granted, subject to laws and regulations governing the payment of monetary benefits.   




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


